COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Kelsey and Senior Judge Hodges


CHARLES L. BELL
                                             MEMORANDUM OPINION*
v.   Record No. 0994-03-2                         PER CURIAM
                                              SEPTEMBER 2, 2003
BRUNSWICK CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Charles L. Bell, pro se, on brief).

             (Jerry W. Kilgore, Attorney General; Judith
             Williams Jagdmann, Deputy Attorney General;
             Edward M. Macon, Senior Assistant Attorney
             General; Scott John Fitzgerald, Assistant
             Attorney General, on brief), for appellee.


     Charles L. Bell (claimant) contends the Workers'

Compensation Commission erred in finding that Brunswick

Correctional Center/Commonwealth of Virginia (employer) was not

responsible for the cost of claimant's August 25, 2001 MRI and

its subsequent radiological interpretation on the ground that

claimant failed to prove that such medical treatment was

causally related to his compensable June 13, 1992 injury by

accident.     Upon reviewing the record and the parties' briefs, we




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27. 1

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.     Tomko v. Michael's Plastering

Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant's claim, the commission found as

follows:

           The medical reports draw no connection
           between the claimant's work injury to his
           shoulder and neck, and the brain MRI to
           evaluate for a condition related to multiple
           sclerosis, a condition from which the
           claimant's brother also suffered. Absent a
           definitive statement from one of his
           treating or examining doctors linking the
           MRI to his work injury, we cannot find that
           the claimant has met his burden of proving
           that the MRI is causally related to his work
           accident and we cannot surmise that there is
           a causal connection. While the claimant
           reported continuing cervical pain on
           occasion, none of the claimant's doctors
           link the brain MRI to the claimant's work

     1
       Employer argued in its brief that the statute of
limitations contained in Code § 65.2-602 barred claimant's
attempt to assert injuries other than to his right shoulder.
Our affirmance of the commission's denial of claimant's claim on
the ground that he failed to prove the disputed medical expenses
were causally related to his compensable 1992 work-related
accident is dispositive of this appeal. Thus, we decline to
address employer's argument regarding the statute of
limitations.

                                 - 2 -
          injury. As the defendant points out,
          Dr. [Cletus] Arula [sic] did not order the
          brain MRI to rule out shoulder or neck
          pathology or to determine whether the
          claimant's symptoms were connected to his
          work injury.

     In light of the lack of any persuasive medical evidence

establishing a causal connection between the brain MRI and

claimant's compensable June 13, 1992 injury by accident, we

cannot find as a matter of law that claimant's evidence

sustained his burden of proof.    Accordingly, we affirm the

commission's decision.

                                                          Affirmed.




                                 - 3 -